Order entered May 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00520-CV

            IN THE INTEREST OF Z.C.M., M.R.M. AND E.P.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-22954

                                            ORDER
       Before the Court are appellant’s motions to extend the time to file the clerk’s record and

reporter’s record and to pay the filing fee. The clerk’s record and reporter’s record are due on

August 13, 2015. See TEX. R. APP. P. 35.1(a). Accordingly, we DENY as premature appellant’s

motions to extend the time to file those records.

       We GRANT appellant’s motion to extend the time to pay the filing fee. Appellant shall

pay the filing fee within THIRTY DAYS of the date of this order.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE